Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2019/106448, filed on 09/18/2019.
Claims 1 and 10 are currently pending in the instant application.
The claims 1 and 10 filed on 11/21/2022 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, Claim(s) 1, drawn to a chondrosulphatase, wherein an amino acid sequence is shown in SEQ ID No. 1 in the response filed on 11/21/2022 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim(s) 1 is present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 201910264385.5, filed on 04/03/2019 without English translation. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 10/03/2021 are accepted by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

Claim(s ) 1 is  rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The instant rejection is issued because of recent "Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products" updated Guidance of 2019-PEG. 
In the instant case, when a claim is determined to recite or involve one or more judicial exceptions, the key inquiry becomes whether the claim as a whole recites something significantly different than the judicial exception. The Guidance provides weighing factors for determining whether a claim recites something that is significantly different than the judicial exception. If the totality of the relevant factors weighs toward eligibility, the claim qualifies as eligible subject matter. However, if the totality of the relevant factors weighs against eligibility, the claim should be rejected.
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the factors weigh against something that is significantly more than a law of nature or product of nature and therefore the claims do not qualify as eligible subject matter. The rationale for this determination is explained below:
Claim 1 is drawn to under Broadest Reasonable Interpretation (BRI) – “a chondrosulphatase, wherein an amino acid sequence is shown in SEQ ID No. 1.
In this case, the recited “a chondrosulphatase” protein molecule recited as “an amino acid sequence” as shown in SEQ ID NO: 1, is not markedly different in structure from a naturally occurring “a chondrosulphatase” protein molecule because the absence of any word relating to hands of man such as mutant, or variant or a specific mutation.  See Association for Molecular Pathology v. Myriad 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Genetics Inc. 106 USPQ2d 1972 (U.S. Supreme Court 2013). As such, the claimed recited “a chondrosulphatase” protein molecule recited in SEQ ID NO: 1 is not markedly different in structure from a naturally occurring protein and thus the claimed “a chondrosulphatase” protein molecule recited in SEQ ID NO: 1 is not patent eligible subject matter.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Are the claims directed to a process, machine, manufacture or composition of matter?
Yes, the claims are drawn to a composition of matter or manufacture (a product).
Step 2a, Prong 1) Does the claim recite an Abstract Idea, Law of Nature or Natural Phenomenon?
Yes, the claim 1 is drawn to a Natural Phenomenon and Law of Nature, “a chondrosulphatase” protein molecule recited in SEQ ID NO: 1. Thus, a naturally occurring “a chondrosulphatase” protein molecule recited in SEQ ID NO: 1 would meet the defined claim and render it non-patent eligible.
Step 2a, Prong 2) Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?
No, the claimed product/composition doesn’t improve any technology or technical field, apply or use the JE to effect to a particular application or apply/use the JE in some other meaningful way.
 Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
The answer is No, therefore, the recited “a chondrosulphatase” protein molecule recited in SEQ ID NO: 1 is not patent eligible. Thus, a naturally occurring “a chondrosulphatase” protein molecule recited in SEQ ID NO: 1, is not patent eligible.
Claim Objections
Claim 1 is objected to in the recitation “a chondrosulphatase” wherein an amino acid sequence” is shown in SEQ ID NO: 1. The recitation “wherein” at the beginning of independent claim 1 after “a, is missing a transitional phrase. However, a claim generally presented in three parts, the preamble, a transition phrase (or words) and the body, but independent claim 1 does not follow normal claim construction guide lines of MPEP because there is no transitional phrase present in claim 1 of the instant application, such as "comprising", "consisting essentially of" and/or "consisting of" in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite and vague in the recitation “a chondrosulphatase  wherein “an amino acid sequence” is shown in SEQ ID NO: 1, which is confusing because “an amino acid sequence” under BRI is interpreted as any fragment of the amino acid sequence of SEQ ID NO: 1 with any size, but not whole amino acid sequence of SEQ ID NO: 1, which are unknown, rendering the Metes and Bounds of the term unclear, confusing and indefinite. This rejection can be overcome by replacing “an amino acid sequence” with “the amino acid sequence”. Clarification is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claim(s) 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to “a chondrosulphatase, wherein “an amino acid sequence” is shown in SEQ ID NO: 1, and the recitation “an amino acid sequence” under BRI is interpreted as any fragment of the amino acid sequence of SEQ ID NO: 1 with any size, but not whole amino acid sequence of SEQ ID NO: 1.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claim 1 is drawn to “any chondrosulphatase,  wherein “an amino acid sequence” is shown in SEQ ID NO: 1, and   the recitation “an amino acid sequence” under BRI is interpreted as any fragment of the amino acid sequence of SEQ ID NO: 1 with any size, derived from any sources having any structural feature, i.e. the phrase “wherein” contemplating “comprises or comprising” and interprets “an amino acid sequence” of a chondrosulphatase as many chondrosulphatase protein as well as many mutants and variants thereof, which can have wide variety of unknown structures.
Furthermore, the genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure or in the prior art, i.e., chondrosulphatase proteins. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly to “any chondrosulphatase polypeptide,  wherein “an amino acid sequence” is shown in SEQ ID NO: 1, and   the recitation “an amino acid sequence” under BRI is interpreted as any fragment of the amino acid sequence of SEQ ID NO: 1 with any size including 4 amino acids long, derived from any sources having any structural feature, i.e. the phrase “wherein” contemplating “comprises or comprising” and interprets “an amino acid sequence” of a chondrosulphatase as any fragment of the amino acid sequence of SEQ ID NO: 1 with any size including 4 amino acids long, and said claimed chondrosulphatase polypeptide encompasses many chondrosulphatase protein as well as many mutants, variants and fragments thereof, which can have wide variety of unknown structures, and thus, the claimed chondrosulphatase can have wide variety of unknown structures, whose structures are not fully described in the specification. No information, beyond the characterization of chondrosulphatase polypeptide, which is related to SEQ ID NO: 1 has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the chondrosulphatase polypeptides or proteins within the scope of the claimed genus. The genus of chondrosulphatase polypeptide claimed is a large variable genus including many mutants, variant and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated chondrosulphatase polypeptides within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
This rejection can be overcome by replacing “an amino acid sequence” with “the amino acid sequence”.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Lan et al. (Chondroitin sulfateyase (CHSase ABC) mutant fusion protein and application thereof. CN104710536-A, publication 06/17/2015, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a chondrosulphatase polypeptide comprising an amino acid sequence is shown in SEQ ID No. 1, i.e. the recitation “an amino acid sequence of SEQ ID NO: 1 is broadly interpreted as any fragment of SEQ ID NO: 1 including 4 amino acids long related to SEQ ID NO: 1 and having chondrosulphatase or chondroitin sulfatase or chondroitinase activity.
	Regarding claim 1, Lan et al. teach a new chondroitin sulfateyase ABC mutant fusion protein (same as chondrosulphatase as claimed or chondroitin sulfatase or chondroitinase) useful for producing low molecular weight chondroitin sulfate, comprises chondroitin sulfate ABC mutant enzyme and maltose binding protein domain (see, whole document), which is 88.3% amino acid sequence identity to SEQ ID NO: 1 of the instant application (see, sequence alignment as shown below), wherein the amino acid sequence polypeptide of Chondroitin sulfateyase (CHSase ABC) mutant fusion protein of Lan et al. definitely comprises a fragment of SEQ ID NO: 1 of the instant application, and comprises chondrosulphatase or chondroitin sulfatase or chondroitinase activity.  
RESULT 223
BCL31583
ID   BCL31583 standard; protein; 997 AA.
XX
AC   BCL31583;
XX
DT   10-MAR-2016  (first entry)
XX
DE   Proteus vulgaris chondroitin sulfateyase ABC mutant W794A, SEQ ID 1.
XX
KW   ChSase ABC; chondroitin sulfate; chondroitin sulfateyase ABC;
KW   chondroitinase ABC; mutein; protein production; recombinant protein.
XX
OS   Proteus vulgaris.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 794
FT                   /note= "Wild-type Trp substituted by Ala"
XX
CC PN   CN104710536-A.
XX
CC PD   17-JUN-2015.
XX
CC PF   20-MAR-2015; 2015CN-10125697.
XX
PR   20-MAR-2015; 2015CN-10125697.
XX
CC PA   (BEIJ-) BEIJING VOCATIONAL COLLEGE ELECTRONIC.
XX
CC PI   Lan R,  Li Y,  Jin L,  Chen Z;
XX
DR   WPI; 2015-49057J/01.
XX
CC PT   New chondroitin sulfateyase ABC mutant fusion protein useful for 
CC PT   producing low molecular weight chondroitin sulfate, comprises chondroitin
CC PT   sulfate ABC mutant enzyme and maltose binding protein.
XX
CC PS   Claim 1; SEQ ID NO 1; 25pp; Chinese.
XX
CC   The present invention relates to a novel fusion protein of SEQ ID NO:3 
CC   (see BCL31585) comprising Proteus vulgaris chondroitin sulfateyase ABC 
CC   (chondroitinase ABC, ChSase ABC) mutant of SEQ ID NO:1 (see BCL31583) and
CC   Escherichia coli maltose binding protein of SEQ ID NO:2 (see BCL31584). 
CC   The invention also provides: a DNA of SEQ ID NO:4 (see BCL31586) encoding
CC   the ChSase ABC mutant fusion protein; a recombinant vector comprising the
CC   DNA; a transformant, which is obtained by introducing the recombinant 
CC   vector into a host cell; a method for preparing ChSase ABC mutant fusion 
CC   protein by culturing the host cell; and a method for producing low 
CC   molecular weight chondroitin sulfate.
XX
SQ   Sequence 997 AA;

  Query Match             88.3%;  Score 4592;  DB 23;  Length 997;
  Best Local Similarity   84.6%;  
  Matches  843;  Conservative   95;  Mismatches   59;  Indels    0;  Gaps    0;

Qy          2 ATSNPAYDAKNLLQSEIYHFAQNNPLADFSASKNSILTLSDKRSIMGNQSLLWKWQRGSS 61
              ||||||:| |||:|||||||||||||||||: |||||||||||||||||||||||: |||
Db          1 ATSNPAFDPKNLMQSEIYHFAQNNPLADFSSDKNSILTLSDKRSIMGNQSLLWKWKGGSS 60

Qy         62 FTLHRKILVPTDKEASKAWGRSSTPVFSFWLYNEKPIDGYLTIDFGEKLISTSEAQAGFK 121
              ||||:|::|||||||||||||||||||||||||||||||| |||||||||||||||||||
Db         61 FTLHKKLIVPTDKEASKAWGRSSTPVFSFWLYNEKPIDGYPTIDFGEKLISTSEAQAGFK 120

Qy        122 VKLDFTGWRAVGVSLNMDLENKQELTNATNTSSDGTQDSIGRSLGAKVDSIRFKAPSNVS 181
              |||||||||||||||| ||||::   ||||||||||||||||||||||||||||||||||
Db        121 VKLDFTGWRAVGVSLNNDLENREMTLNATNTSSDGTQDSIGRSLGAKVDSIRFKAPSNVS 180

Qy        182 QGEIYIDRIMFSVDDARYQWADYQVKLRLSEPELNFHTVTPQIPVTPENIASIDLLRQRL 241
              ||||||||||||||||||||:||||| ||||||: || | ||:||||||:|:|||:||||
Db        181 QGEIYIDRIMFSVDDARYQWSDYQVKTRLSEPEIQFHNVKPQLPVTPENLAAIDLIRQRL 240

Qy        242 INEFVGAEKDTNTAIQINVQKLIQEYEALNIELTANGATQGRHILTEKQVILYQPENLNS 301
              |||||| ||:|| |:: |: ||  :::||||   ||| |||||::|:||:|:||||||||
Db        241 INEFVGGEKETNLALEENISKLKSDFDALNIHTLANGGTQGRHLITDKQIIIYQPENLNS 300

Qy        302 QEKQLFENYVILGNYTTLMFNISRAYVLQKEPTQKAQLKQMYILMTKHILDQGFVKSGAL 361
              |:||||:|||||||||||||||||||||:|:|||||||||||:|||||:|||||||  ||
Db        301 QDKQLFDNYVILGNYTTLMFNISRAYVLEKDPTQKAQLKQMYLLMTKHLLDQGFVKGSAL 360

Qy        362 VLTHKWGYSSRYWYISTLTMSDALKEANLQTQVYDSLLWYSREFKASFDMKVSADSADLD 421
              | || ||||||:|||||| ||||||||||||||||||||||||||:||||||||||:|||
Db        361 VTTHHWGYSSRWWYISTLLMSDALKEANLQTQVYDSLLWYSREFKSSFDMKVSADSSDLD 420

Qy        422 YFNTLSRQHLALTLIEPDDQKRINLVNTFSHYITAGLTQVPPGARDALRPDGTAWRHEGN 481
              |||||||||||| |:|||||||||||||||||||  ||||||| :| |||||||||||||
Db        421 YFNTLSRQHLALLLLEPDDQKRINLVNTFSHYITGALTQVPPGGKDGLRPDGTAWRHEGN 480

Qy        482 YPGYAFPAFKDASQLIYLLKDTPFSVAQSGWNNLKRAMVASWIYSNPQVGLPLAGKHPFN 541
              ||||:|||||:||||||||:|||||| :|||||||:|||::||||||:|||||||:||||
Db        481 YPGYSFPAFKNASQLIYLLRDTPFSVGESGWNNLKKAMVSAWIYSNPEVGLPLAGRHPFN 540

Qy        542 SPLSKSVAQGYQWLAMSAKASPDKTLSAIYLALSDKTQNQSTALFGETITPASLPQGFYA 601
              ||  ||||||| |||||||:||||||::||||:||||||:|||:||||||||||||||||
Db        541 SPSLKSVAQGYYWLAMSAKSSPDKTLASIYLAISDKTQNESTAIFGETITPASLPQGFYA 600

Qy        602 FNGAAFGIHRWQDKMVTLKAYNTNWVASEIYNKDMRYGRYQSHGVAQIVSNGSQLSQGYQ 661
              ||| ||||||||||||||||||||  :||||||| |||||||||||||||||||||||||
Db        601 FNGGAFGIHRWQDKMVTLKAYNTNVWSSEIYNKDNRYGRYQSHGVAQIVSNGSQLSQGYQ 660

Qy        662 QEGWEWNRMEGATILHLPLKDIESPKPHTINQRGERGFSGTASLEAQYGMNSFNILYPAN 721
              ||||:||||:||| :||||||::||||||: ||||||||||:||| |||| :|:::||||
Db        661 QEGWDWNRMQGATTIHLPLKDLDSPKPHTLMQRGERGFSGTSSLEGQYGMMAFDLIYPAN 720

Qy        722 LERFDPNFTAKRSVLSADNHLIFISGNIMASDKKNPVETTIFQHAITPTINLTWINGQKL 781
              |||||||||||:|||:||||||||  || :|||   ||||:||||||||:|  ||||||:
Db        721 LERFDPNFTAKKSVLAADNHLIFIGSNINSSDKNKNVETTLFQHAITPTLNTLWINGQKI 780

Qy        782 ENMPYQTLIQDGEWLIDSMGNAYILLQAEKVNISRQHQVSAQNRNRQPTQANFASAWIDH 841
              ||||||| :| |: |||| || |:: ||||||:||||||||:|:|||||: ||:||||||
Db        781 ENMPYQTTLQQGDALIDSNGNGYLITQAEKVNVSRQHQVSAENKNRQPTEGNFSSAWIDH 840

Qy        842 STKPKDASYEYMVFIDATPEKMGEMAQKFRENNGLYQVLRKDKDVHIILDKLSNVTGYAF 901
              ||:|||||||||||:|||||||||||||||||||||||||||||||||||||||||||||
Db        841 STRPKDASYEYMVFLDATPEKMGEMAQKFRENNGLYQVLRKDKDVHIILDKLSNVTGYAF 900

Qy        902 YQPASIEDKWIKRVNKPAIVMTHKQRDTILVASVTPDLNMTRQKASTPVTINLTLNGKWQ 961
              ||||||||||||:||||||||||:|:||::|::||||||||||||:||||||:|:|||||
Db        901 YQPASIEDKWIKKVNKPAIVMTHRQKDTLIVSAVTPDLNMTRQKAATPVTINVTINGKWQ 960

Qy        962 ASDKNSEVRYQVSGDNTELTFTSYFGIPQEIKLSPLP 998
              ::||||||:||||||||||||||||||||||||||||
Db        961 SADKNSEVKYQVSGDNTELTFTSYFGIPQEIKLSPLP 997

Therefore, Lan et al. anticipate claim(s) 1 of the instant application as written.


Conclusion
Status of the claims:
Claim(s) 1 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656